Citation Nr: 1629910	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  07-36 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an increased rating for service-connected arthritis of the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for service-connected arthritis of the right knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected glaucoma, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1975, and from June 1976 to August 1994.

This case comes before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2006, the RO denied a claim for service connection for sleep apnea.  

In April 2011, and October 2013, the Board remanded the claim for service connection for sleep apnea for additional development. 

In September 2014, the RO denied claims for an increased rating for service-connected arthritis of the left knee, currently evaluated as 10 percent disabling, an increased rating for service-connected arthritis of the right knee, currently evaluated as 10 percent disabling, and an increased rating for service-connected glaucoma, currently evaluated as 10 percent disabling.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

With regard to the claims for increased ratings for service-connected arthritis of the left knee, arthritis of the right knee, and glaucoma, all currently evaluated as 10 percent disabling, in a September 2014 rating decision, the RO denied these claims.  

In October 2014, a timely notice of disagreement was received as to the issues of entitlement to increased ratings for these disabilities.  See 38 C.F.R. §§ 20.201, 20.302(a) (2015). 

A statement of the case has not yet been issued as to these claims. 

Because a timely NOD was filed to the September 2014 rating decision, the RO must now provide the Veteran with a statement of the case on the issues of entitlement to an increased rating for service-connected arthritis of the left knee, currently evaluated as 10 percent disabling, entitlement to an increased rating for service-connected arthritis of the right knee, currently evaluated as 10 percent disabling, and entitlement to an increased rating for service-connected glaucoma, currently evaluated as 10 percent disabling.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim for service connection for sleep apnea, the Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that a remand is warranted under Stegall for the following reasons: 

In April 2011 the claim was remanded for a VA examination to determine whether or not the Veteran's obstructive sleep apnea was caused or aggravated by his service-connected disabilities, including sinusitis.  

In June 2012, the Veteran was provided with a QTC examination to evaluate his sleep condition.  However, the examiner stated he had not been provided with a list of the Veteran's service connected conditions, and that he was therefore unable to provide an opinion as to whether the Veteran's sleep apnea was due to one of his service connected disabilities.  

In October 2013, the Board remanded the claim, after noting that the RO/AMC had not complied with its remand instructions, by failing to provide the examiner with a list of the Veteran's service connected disabilities.  The Board directed that the Veteran's claims file be returned to the same examiner who provided the June 2012 opinion, if available, or else to another appropriate medical professional, for a supplemental opinion.  

A review of supplemental statements of the case (SSOCs), dated in June and July of 2014, shows that the Appeals Management Center (AMC) noted that a supplemental opinion had been obtained in June 2014.  The AMC stated that the medical examiner had opined that "it is less likely as not (less than 50 percent probability) your sleep apnea was due to or aggravated by a military injury, event, or illness.  Excess weight and measures of obesity are strong factors in the clinical identification of patients who have a high likelihood of sleep apnea."

In reviewing service-connection claims where a VA examination has been performed, the Board must make a determination as to whether the examination report is adequate to make a decision on the claim notwithstanding the fact that the Board may not have found the examination necessary in the first place.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Id.  

The probative value of a medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In this case, a copy of the June 2014 opinion does not appear to have been associated with the claims file.  On remand, a copy should be obtained.  In addition, the discussions of the June 2014 opinion in the SSOCs indicate that the examiner addressed causation, but did not adequately explain why none of the Veteran's service-connected disabilities has aggravated his sleep apnea.  See 38 C.F.R. § 3.310 (2015); Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000); Neives-Rodriguez; Stefl.  

Therefore, on remand, the Veteran's claims file should be returned to the examiner who performed the Veteran's June 2012 examination, and a supplemental opinion should be obtained, or, if that examiner is not available, the Veteran should be scheduled for a new examination, to include obtaining etiological opinions.  Douglas v. Shinseki, 23 Vet. App. 19 (2009); Tyrues v. Shinseki, 23 Vet. App. 166 (2009) (it is within the Board's discretion to obtain further evidence when such development is required to render a decision on a claim).

The appellant is hereby notified that it is the appellant's responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to an increased rating for service-connected arthritis of the left knee, currently evaluated as 10 percent disabling, entitlement to an increased rating for service-connected arthritis of the right knee, currently evaluated as 10 percent disabling, and entitlement to an increased rating for service-connected glaucoma, currently evaluated as 10 percent disabling.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

2.  Associate a copy of the June 2014 medical opinion with the Veteran's claims file. 

3.  Return the file to the examiner who provided the June 2012 opinion, if available.  The entire claims file should be made available for review, including a list of the Veteran's service-connected disabilities.  

The examiner should provide an opinion as to the following question:

Is it as least as likely as not (50 percent or greater) that the Veteran's current obstructive sleep apnea was caused, or has been permanently worsened by, any of his service-connected disabilities (including sinusitis, rhinitis, seborrheic dermatitis, cardiomegaly, depression, psoriasis, bilateral pes planus, hemorrhoids, glaucoma, arthritis, tinnitus, hearing loss, back condition, and hematuria)?
 
4.  In the event that the examiner who conducted the Veteran's June 2012 examination is not available, schedule the Veteran for an appropriate VA examination. 

The questions set forth above must be answered.  All indicated studies/tests should be performed and all findings should be reported in detail.

5.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability. 

Rationales for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Afterwards, review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development.

7.  Then, readjudicate the claim.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




